             Case 1:20-cv-00785-KK Document 8 Filed 08/31/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

MARIE A. FRANCIA,

               Plaintiff,

v.                                                                  No. 1:20-cv-00785-KK

N.M. WORKFORCE SOLUTIONS,

               Defendant.

                     MEMORANDUM OPINION AND ORDER
             GRANTING MOTION FOR EXTENSION OF TIME IN PART AND
                DENYING MOTION TO AMEND PLEADING AS MOOT

       THIS MATTER comes before the Court on pro se Plaintiff’s Motion for Extension of

Time, Doc. 6, filed August 27, 2020, and Plaintiff’s Motion to Amend Pleading, Doc. 7, filed

August 27, 2020.

       The Court notified Plaintiff that her Complaint failed to state a claim and ordered Plaintiff

to either show cause why the Court should not dismiss this case pursuant to the Rooker-Feldman

doctrine or file an amended complaint. See Doc. 5, filed August 6, 2020 (“Order to Show Cause”).

       Plaintiff requests an unspecified extension of time “to properly prepare and present the

issue” and states she “requires additional time to amend her pleadings.”

       The Court grants Plaintiff an extension of time of 30 days to respond to the Order to Show

Cause. Because the Court has already granted Plaintiff leave to amend her Complaint, the Court

denies her Motion to Amend Pleading as moot.

       IT IS ORDERED that:

       (i)     Plaintiff’s Motion for Extension of Time, Doc. 6, filed August 27, 2020, is

               GRANTED in part. Plaintiff shall, within 30 days of entry of this Order, either
       Case 1:20-cv-00785-KK Document 8 Filed 08/31/20 Page 2 of 2



         show cause why the Court should not dismiss this case pursuant to the Rooker-

         Feldman doctrine and for failure to state a claim, or file an amended complaint.

         Failure to timely show cause or file an amended complaint may result in dismissal

         of this case.

(ii)     Plaintiff’s Motion to Amend Pleading, Doc. 7, filed August 27, 2020, is DENIED

         as moot.



                                      ______________________________________
                                      KIRTAN KHALSA
                                      UNITED STATES MAGISTRATE JUDGE




                                             2
